Citation Nr: 0946661	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-32 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss.

2.  Entitlement to a compensable rating for a left ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1944 to June 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
right ear hearing loss, and granted service connection for 
left ear hearing loss and assigned a noncompensable rating.

In May 2009, the Veteran testified at an RO hearing.  A 
transcript of the proceeding is of record.  

In January 2007 and November 2009, the Veteran and his 
representative stated that the Veteran wanted to file a claim 
for entitlement to service connection for tinnitus.  This 
issue is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
it is at least as likely as not that a current right ear 
hearing loss disability resulted from the Veteran's in-
service noise exposure.

2.  The Veteran has Level I hearing in the left ear and Level 
II hearing in the right ear.





CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).

2.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.85 (Diagnostic Code 6100), 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second, third, fourth and fifth elements 
outlined in Dingess, via a letter sent in June 2006.  

The appeal for a compensable evaluation for left ear hearing 
loss arises from disagreement with initial evaluations 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of prejudice 
with regard to the notice in this case, hence further VCAA 
notice is not required with regard to the initial rating 
appeal.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including his service treatment records as well as VA 
outpatient treatment records.  Additionally, the Veteran has 
been provided a VA examination in June 2006.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Service connection for right ear hearing loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  
38 C.F.R. § 3.385.

The Veteran's entrance examination conducted in September 
1944 stated that the Veteran had normal hearing.  Hearing was 
15/15 in the right and left ear.  The Veteran's discharge 
examination conducted in June 1946 notes a whispered voice 
score of 15/15 for the right ear and a score of 12/15 for the 
left ear.  The examination also notes a coin click score of 
20/20 for the right ear and 15/20 for the left ear.  The 
examiner concluded that the Veteran had defective hearing in 
his left ear.  No other service treatment records pertaining 
to the Veteran's hearing appear to be included in the claims 
file.  

Following service, the Veteran complained of hearing loss and 
tinnitus during a May 2006 physical examination.  He was 
referred for a hearing aid evaluation.

Later in May 2006, the Veteran sought treatment for hearing 
loss and tinnitus at the VA.  The Veteran reported that he 
had difficulty with daily communication, while watching 
television, when in background noise, when using the 
telephone and with understanding women's voices.  Results of 
the audiologic evaluation revealed a moderate to severe high 
frequency sensorineural hearing loss bilaterally.  Word 
recognition scores were good in both ears.  The audiologist 
recommended a hearing aid evaluation, an ENT consult and 
cerumen management.  

The Veteran was afforded a VA examination in June 2006.  The 
claims file was available to the examiner during the 
examination.  The Veteran reported that he worked as an 
electrician and powder man during his service in the Navy.  
He noted that he worked near a 300 kw. generators with no 
hearing protection.  In 1945 he worked as a powder man for a 
5-inch open breech gun with no hearing protection.  He also 
had a positive history of recreational noise exposure as a 
hunter with no hearing protection.  He denied a history of 
occupational exposure.  The following pure tone thresholds 
were reported:


Hertz
500
1000
2000
3000
4000
AVG
Right
20
15
45
85
85
50
Left
25
15
40
70
70
44

Speech recognition testing, using the Maryland CNC test, was 
92 percent in the right ear and 94 percent in the left ear.  
The examiner diagnosed high frequently sensorineural hearing 
loss of the right ear and severe high frequency sensorineural 
hearing loss in the left ear.  The examiner opined that it 
was at least as likely as not that the Veteran's hearing loss 
was etiologically related to his symptoms during military 
service.  In rendering this opinion, the examiner 
acknowledged that discharge examination results for the right 
ear but explained that the whispered voice test is 
insensitive to high frequency hearing loss.  Therefore, a 
high frequency hearing loss at the time of discharge could 
not be ruled out.  The examiner also noted that although at 
the age of 79, presbycusis may also contribute to hearing 
loss, the Veteran's history is positive for military noise 
exposure, with no reported use of hearing protection.  

During the May 2009 RO hearing, the Veteran testified to in-
service noise exposure and the inadequacy of the whispered 
voice test that was conducted at the time of discharge.  The 
Veteran also reported that he received hearing aids at the 
time he sought treatment for hearing loss at the VA.

The Veteran is diagnosed with a right ear hearing loss 
disability as defined by 
38 C.F.R. § 3.385.  The record also includes an opinion that 
it is at least as likely as not that his current right ear 
hearing loss is related to noise exposure in service.  
Accordingly, after resolving all doubt in the Veteran's 
favor, the Board finds that service connection is warranted 
for right ear hearing loss.  See 38 U.S.C.A. 
§ 5107(b).

Overall, the evidence supports the claim for service 
connection for right ear hearing loss, and the claim is 
granted in full.  

III.  Compensable rating for left ear hearing loss

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. 
§ 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  

For example, with the percentage of discrimination of 70 and 
an average pure tone decibel loss of 64, the numeric 
designation level is "V" for one ear.  The same procedure 
will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing. 

For example, if the better ear has a numeric designation 
level of "V," and the poorer ear has a numeric designation 
level of "VII," the percentage evaluation is 30 percent.  38 
C.F.R. § 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for exceptional patterns of 
hearing impairment under 38 C.F.R. § 4.86.  When the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
either Table VI or Table VIa (utilizing only pure tone 
thresholds) may be used, depending on whichever results in 
the higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a).  When the puretone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, either Table VI or Table VIa will be used, 
depending on whichever results in the higher numeral.  That 
numeral designation will then be elevated to the next higher 
numeral.  Again, each ear will be evaluated separately.  38 
C.F.R. § 4.86(b).

The claims file contains entrance and discharge examinations 
conducted in 1944 and 1947, respectively.  These examinations 
only included a whisper test and/or a coin click test.  The 
Veteran's entrance examination conducted in September 1944 
stated that the Veteran had normal hearing.  Hearing was 
15/15 in the right and left ear.  The Veteran's discharge 
examination conducted in June 1946 notes a whispered voice 
score of 15/15 for the right ear and a score of 12/15 for the 
left ear.  The examination also notes a coin click score of 
20/20 for the right ear and 15/20 for the left ear.  The 
examiner concluded that the Veteran had defective hearing in 
his left ear.  

Also, VA treatment records show that an audiological 
examination was conducted in May 2006.  The exact pure tone 
thresholds were not included in the file.  Instead, the 
audiologist diagnosed the Veteran with moderate to severe 
high frequency sensorineural hearing loss bilaterally.

The Veteran's June 2006 VA audiological examination revealed 
the following pure tone thresholds, in decibels:


Hertz
500
1000
2000
3000
4000
AVG
Right
--
15
45
85
85
58
Left
--
15
40
70
70
49

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 57.5 decibels in the right ear and 48.75 
decibels in the left ear.  Rounded up, pure tone thresholds 
were 58 decibels in the right ear and 49 decibels in the 
right ear.  Speech audiometry testing revealed speech 
recognition ability of 92 in the right ear and 94 in the left 
ear.  These findings equate to Level II hearing in the right 
ear and Level I hearing in the left ear, accordingly, a zero 
percent evaluation.

In addition, there is no evidence of exceptional patterns of 
hearing impairment under 38 C.F.R. § 4.86.

The evidence does not establish entitlement to an initial 
compensable evaluation, or a staged rating in view of 
Fenderson, under the applicable provisions of VA's Schedule 
for Rating Disabilities, as "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

IV.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this case, the Veteran's disabilities are rated under a 
diagnostic code that evaluates hearing loss.  This Diagnostic 
Code essentially takes into account the hearing impairment 
reported in the record.  As such, the schedule is adequate to 
evaluate the disability, and referral for consideration of an 
extraschedular rating is not warranted.  Since the schedular 
evaluation contemplates the claimant's level of disability 
and symptomatology, the Board does not need to determine 
whether an exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Despite this, the Board notes that there 
is no evidence showing marked interference with employment or 
frequent hospitalization due to his hearing loss disability.  

The Board has considered whether there is any other basis for 
granting an increased rating other than those discussed 
above, but has found none.  In particular, the Board has 
considered the benefit-of-the-doubt doctrine, but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against the claims.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Overall, the evidence does not support an initial compensable 
evaluation for left ear hearing loss, and the Veteran's claim 
for that benefit must be denied.  38 C.F.R. 
§§ 4.3, 4.7.


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.

Entitlement to an initial compensable evaluation for left ear 
hearing loss is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


